DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 40-45, and 57-70 filed and preliminary amended on 11/07/2019 are pending and being examined. Claims 40, 57, and 61 are independent form.

Priority
3.	This application is a CON of 15/963,054 filed on 04/25/2018, now PAT 10713771, 15/963,054 is a CON of 14/639,061 filed on 03/04/2015, now ABN, 14/639,061 is a CON of 10/883,372 filed on 07/01/2004, now PAT 9002497,
10/883,372 has PRO 60/485,338 07/03/2003.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claims 40-45, 57-66, and 69-70 are rejected under pre-AIA  35 U.S.C. 102(e), as being anticipated by Pang et al (US Pub 2003/0126581, hereinafter “Pang”).

Regarding claim 57, Pang discloses a computer-implemented method (the process and system of inspecting a mask for defects; see fig.4 and fig.8), comprising simulating one or more characteristics of an integrated circuit based on data generated by inspection of a wafer during a manufacturing process (analyzing the possible defect area (see 840 of fig.8) on a physic mask (see 800 of fig.8) which will be used to manufacture an integrated circuit, based on an image generated by the inspection tool (see 817, 805 of fig.8; see para.100; see also 990 of fig.9), wherein the data comprises information about defects detected on the wafer (wherein the image including the possible defect; see 800 of fig.8, and para.97; see also 905 of fig.9), and wherein a substantial portion of the defects comprises critical defects that can alter the one or more characteristics of the integrated circuit (wherein the defect may be is one type “rejected” which will alter one or more characteristics of an integrated circuit to be manufactured; see para.100).

Regarding claim 58, Pang discloses the method of claim 57, further comprising distinguishing between the critical defects and non-critical defects detected during the inspection based on design information (see 910, 912 of fig.9), wherein the non-critical defects will not substantially alter the one or more characteristics of the integrated circuit (the mask is accepted and will not alter one or more characteristics of an integrated circuit to be manufactured; see para.100).

Regarding claim 59, Pang discloses the method of claim 57, wherein the information about the defects comprises coordinates of defect locations and three-dimensional defect profiles (the image is moved in 3D directions; see para.24).

Regarding claim 60, Pang discloses the method of claim 57, wherein the one or more characteristics comprises voltage drops, timing slowdowns, partial device failure, and total device failure (the mask fails and needs to be replaced; see para.12, lines 20-30).

Regarding claim 61, Pang discloses a computer-implemented method (the processing of combining the “mask manufacture” and the “wafer fabrication”; see fig,7(a)-(b); see also fig.4 and fig.8), comprising determining placement of a pattern on a specimen based on data generated by inspection of the specimen (detecting the possible defect area (see 840 of fig.8) on a physic mask (see 800 of fig.8) based on an image generated by the inspection tool (see 817, 805 of fig.8; see para.100; see also 990 of fig.9).

Regarding claim 62, Pang discloses the method of claim 61, wherein the specimen comprises a blank reticle substrate (see 800 of fig.8).

Regarding claim 63, Pang discloses the method of claim 61, wherein the specimen comprises a wafer (the combination processing between the “mask manufacture” and the “wafer fabrication”; see fig,7(a)-(b), and para.94-95).

Regarding claim 64, Pang discloses the method of claim 61, wherein said determining comprises selecting the placement of the pattern such that a substantial portion of defects on the specimen does not overlap with the pattern (the common mask defects to be selected includes a mask whose defect does not overlap with the pattern; see 250 of fig.1(a)).

Regarding claim 65, Pang discloses the method of claim 61, further comprising identifying critical portions of the pattern based on design information (see 910/912 of fig.9), wherein said determining comprises determining the placement of the critical portions of the pattern with respect to locations of defects on the specimen (various defect placements; see fig.1(a) and para.10).

Regarding claim 66, Pang discloses the method of claim 61, wherein said determining comprises selecting the placement of the pattern such that a substantial portion of defects on the specimen does not overlap with critical portions of the pattern (see 250 of fig.1(a)).

Regarding claim 69, Pang discloses the method of claim 61, wherein said determining comprises laterally translating the pattern, rotating the pattern, scaling the pattern, or any combination thereof (moving the image in 3D directions; see para.147).

Regarding claim 70, Pang discloses the method of claim 61, wherein the specimen comprises a reticle (see 800 of fig.8), the method further comprising determining 

Regarding claim 40, Pang discloses a computer-implemented method, comprising: identifying bad die on a wafer (the method for determining whether a defect falls outside tolerance; see para,12, lines 20-30; see fig.8/fig.9), wherein the bad die contain one or more electrical elements having functionality outside of a predetermined range (wherein the defect may be is one type “rejected” which will alter one or more characteristics of an integrated circuit to be manufactured; see para.100; see para,12, lines 20-30); identifying a first portion of defects (the defect area in the mask image; see 970 of fig.9) and a second portion of defects (the area corresponding the defect area in the design image; see 975 of fig.9) on the wafer based on data generated by inspection of the wafer in combination with information representative of a design of the one or more electrical elements (see 900, 940, 965, 910, 965 of fig.9, and para.101—para.103), wherein the first portion of the defects alters a characteristic of a device formed by the one or more electrical elements such that the characteristic is outside of predetermined limits (the defect may be is one type “rejected”, falls outside tolerance; see para,12, lines 20-30); and determining a property of a manufacturing process used to process the wafer based on the first portion of the defects (assigning a severity score based on the size of the defect and the location of the defect; see para.107, lines 17-27).

Regarding claim 41, Pang discloses the method of claim 40, wherein the property comprises a kill ratio of the first portion of the defects (assigning a severity score based on the size of the defect and the location of the defect in the manufacturing process; see para.107, lines 17-27).

Regarding claim 42, Pang discloses the method of claim 40, wherein the property comprises a yield of the manufacturing process (assigning a severity score based on the size of the defect and the location of the defect in the manufacturing process; see para.107, lines 17-27)

Regarding claim 43, Pang discloses the method of claim 40, wherein the data comprises data generated by multiple inspections of the wafer (“stepper image generator”; see 940 of fig.9), and wherein the multiple inspections are performed at different times during the manufacturing process (stepper exposure; see 940 of fig.9 and para.14).

Regarding claim 44, Pang discloses the method of claim 40, wherein said identifying the bad die comprises performing functional testing on the wafer after the manufacturing process is completed (performing mask inspection after mark manufacture; see fig.7(a)—fig.7(b)).

Regarding claim 45, Pang discloses the method of claim 40, further comprising altering one or more parameters of the manufacturing process based on the property (wherein the defect is outside tolerance, and then the mask is replaced by a new mask;  see para,12, lines 20-30).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 67-68 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Pang et al (US Pub 2003/0126581, hereinafter “Pang”).

Regarding claim 67, Pang does not explicitly disclose, wherein said determining comprises selecting the placement of the pattern such that an amount of overlap between defects on the specimen and critical portions of the pattern is below a predetermined threshold. However, Pang teaches assigning “a defect severity score” to each of the detected defects, wherein a defect severity score is weighted by the defect size and the defect location whether is critical portion of the pattern (see para.107, lines 16-27). Therefore, the differences are obvious and straightforward for a skilled person in the art. In other words, it would have been an obvious matter of design choice for a person skied in the art to modify the teachings of Pang by selecting the placement of the pattern such that an amount of overlap between defects on the specimen and 

Regarding claim 68, Pang discloses, wherein the specimen comprises a reticle, the method further comprising determining an amount of overlap between defects on the reticle and critical portions of the pattern and estimating a number of critical defects that would be produced on a wafer that is exposed with the reticle (see para.107, lines 16-27).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666